

117 HR 4754 IH: National Statuary Hall Collection Progress Assurance Act
U.S. House of Representatives
2021-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4754IN THE HOUSE OF REPRESENTATIVESJuly 28, 2021Mr. Rodney Davis of Illinois (for himself, Mr. McHenry, Mr. Budd, Mr. Steil, Mr. Smith of Nebraska, and Mr. Loudermilk) introduced the following bill; which was referred to the Committee on House AdministrationA BILLTo establish a 30-day deadline for the Joint Committee on the Library to approve or disapprove requests and other actions relating to the procedures for the replacement of statues donated by States for display in National Statuary Hall.1.Short titleThis Act may be cited as the National Statuary Hall Collection Progress Assurance Act. 2.Deadline for Joint Committee on the Library to approve or disapprove requests and other actions relating to procedures for replacement of statues donated by States for display in National Statuary Hall(a)DeadlineSection 311 of the Legislative Branch Appropriations Act, 2001 (2 U.S.C. 2132) is amended by adding at the end the following new subsection:(f)The Joint Committee on the Library shall approve or disapprove a request for the replacement of a statue under this section which is forwarded to the Joint Committee by the Architect of the Capitol, and shall approve or disapprove any other action relating to the replacement of a statue under this section which is subject to the approval of the Joint Committee and which is forwarded to the Joint Committee by the Architect of the Capitol—(1)not later than 30 days after the Architect forwards the request or other information to the Joint Committee; or(2)if the Architect forwards the request or other information during a Congress before the date of the first organizational meeting of the Joint Committee for the Congress, not later than 30 days after the Architect forwards the request or other information to the Joint Committee or the date of the meeting, whichever is later..(b)Effective dateThe amendment made by subsection (a) shall apply with respect to requests which are forwarded to the Joint Committee on the Library by the Architect of the Capitol on or after the date of the enactment of this Act.